2022 IL App (1st) 200593-U
                                              No. 1-20-0593
                                                                                      Fourth Division
                                                                                       May 12, 2022

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
     limited circumstances allowed under Rule 23(e)(1).

     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                     FIRST DISTRICT
     ______________________________________________________________________________

                                                           )
     3RED GROUP OF ILLINOIS, LLC, and IGOR B.              )
     OYSTACHER,                                            )
                                                           ) Appeal from the Circuit Court
             Plaintiffs,                                   ) of Cook County.
                                                           )
     v.                                                    ) No. 2014 CH 19726
                                                           )
     EDWIN JOHNSON,                                        ) The Honorable
                                                           ) Patrick J. Sherlock,
             Defendant and Third-Party Plaintiff-Appellant ) Judge Presiding.
                                                           )
     (Jefferey O. Katz and The Patterson Law Firm, LLC,    )
             Third-Party Defendants-Appellees).            )
                                                           )
     ______________________________________________________________________________

                PRESIDING JUSTICE REYES delivered the judgment of the court.
                Justices Lampkin and Martin concurred in the judgment.

                                                ORDER

¶1         Held: The circuit court’s judgment is affirmed, where the court properly dismissed each
                 count of the amended third-party complaint and did not abuse its discretion in
                 denying the third-party plaintiff’s motion to disqualify counsel for the third-party
                 defendant.

¶2         Plaintiffs 3Red Group of Illinois, LLC (3Red), and Igor B. Oystacher (Oystacher)

       (collectively, plaintiffs) filed suit against defendant Edwin Johnson (Johnson) in the circuit
     No. 1-20-0593


         court of Cook County, alleging that Johnson breached a settlement agreement by, inter alia,

         disclosing confidential information. In turn, Johnson filed a third-party complaint against third-

         party defendants attorney Jefferey O. Katz (Katz) and The Patterson Law Firm, LLC

         (collectively, the Patterson parties), alleging that the Patterson parties, not Johnson personally,

         were responsible for any impermissible disclosures of confidential information.

¶3           The Patterson parties retained a law firm to represent them in the third-party action.

         Johnson, however, filed a motion to disqualify counsel from representing the Patterson parties,

         claiming that Johnson had previously sought to retain the firm in a related matter. The motion

         was denied, and the Patterson parties subsequently filed a motion to dismiss Johnson’s third-

         party complaint pursuant to section 2-619 of the Code of Civil Procedure (Code) (735 ILCS

         5/2-619 (West 2016)). The circuit court granted the motion to dismiss, and Johnson now

         appeals both the order dismissing his third-party complaint and the order denying his motion

         to disqualify the Patterson parties’ counsel. 1 For the reasons set forth below, we affirm.

¶4                                            BACKGROUND

¶5           According to plaintiffs’ complaint, Johnson was a manager, chief operating officer,

         compliance officer, and risk officer of 3Red, a proprietary trading firm which was founded by

         Oystacher. On June 17, 2013, 3Red terminated Johnson’s employment, claiming he

         misrepresented his capital contribution to the company, withdrew cash from the company for

         personal use, improperly used company funds for personal travel, and submitted a fraudulent

         operating agreement containing provisions to which Oystacher had never agreed. On August

         15, 2013, plaintiffs and Johnson entered into a “Confidential Settlement Agreement and



             Johnson originally filed a notice of appeal in the underlying action, as well (appeal No. 1-20-
             1

     0035), which we consolidated with the instant appeal. However, on December 16, 2021, we severed the
     two appeals and granted Johnson’s motion to dismiss appeal No. 1-20-0035.
                                                         2
     No. 1-20-0593


         Reciprocal Release” (settlement agreement) in order to resolve all disputes regarding

         Johnson’s termination. The settlement agreement included provisions imposing certain

         confidentiality, nondisclosure, and nondisparagement obligations on plaintiffs and Johnson.

¶6                                          Underlying Litigation

¶7           In connection with the termination of his employment, on June 27, 2014, Johnson filed a

         complaint for legal malpractice against the law firm of Gardiner Koch Weisberg and Wrona,

         the law firm representing 3Red prior to and at the time of the termination (the Koch litigation).

         As part of the Koch litigation, Johnson sought a protective order concerning information that

         was deemed confidential pursuant to the settlement agreement. However, in response to a

         motion to dismiss, Johnson attached a copy of the settlement agreement as an exhibit without

         filing it under seal. Johnson at the time was represented by the Patterson parties, but

         subsequently retained different counsel.2

¶8           On December 10, 2014, plaintiffs filed a complaint against Johnson, alleging that Johnson

         had breached the settlement agreement. Specifically, plaintiffs alleged that Johnson (1)

         disclosed confidential information, (2) failed to return company documents, and (3) failed to

         provide written notice to plaintiffs regarding his receipt of any governmental or regulatory

         requests for information about 3Red. With respect to the allegations concerning disclosure of

         confidential information, plaintiffs alleged that Johnson violated the settlement agreement (1)

         by disclosing confidential information about 3Red’s business, including filing a copy of the

         settlement agreement as an exhibit, in the Koch litigation and (2) by speaking with the press.




             2
               While the Patterson parties represented Johnson for a period of time in the Koch litigation, they
     did not represent Johnson at any time with respect to the instant litigation.
                                                          3
       No. 1-20-0593


¶9           On the same day, plaintiffs also filed a motion for a temporary restraining order and a

          protective order. On December 15, 2014, the circuit court entered a temporary restraining

          order, as well as an agreed protective order enjoining Johnson from disclosing any of plaintiffs’

          confidential information in public litigation filings or to the press. The protective order further

          required that the confidential documents filed in the Koch litigation be sealed. The court also

          entered an order transferring the case to the law division, finding that it was related to the Koch

          litigation. On May 27, 2015, the circuit court entered an order consolidating the Koch litigation

          and the instant litigation for discovery purposes.

¶ 10         The parties proceeded to engage in discovery, in which Johnson admitted that his attorneys

          in the Koch litigation inadvertently filed a pleading which contained the settlement agreement

          as an exhibit, but claimed that he had no knowledge of their actions at the time. However,

          Johnson’s compliance with other discovery requests was the subject of extensive litigation,

          including an appeal before this court in 3Red Group of Illinois, LLC v. Johnson, 2019 IL App

          (1st) 171104-U. As we explained in our prior decision, over the course of the litigation, five

          motions for sanctions were granted, including one for attorney fees in the amount of $500 and

          another in the amount of $12,462, both due to Johnson’s noncompliance with the circuit court’s

          discovery orders. By contrast, each of Johnson’s motions to block plaintiffs’ discovery requests

          was denied. A detailed recitation of the basis for each of plaintiffs’ motions for sanctions is

          included in our prior decision, but many involved Johnson’s disclosure of his communications

          with members of the press. See 3Red Group, 2019 IL App (1st) 171104-U, ¶¶ 7-31.

¶ 11         As is relevant to the instant appeal, on December 21, 2015, plaintiffs filed a petition for

          rule to show cause why Johnson should not be held in indirect civil contempt and a sixth motion

          for sanctions. After an evidentiary hearing, the circuit court entered a written order on May 6,


                                                        4
       No. 1-20-0593


          2016, granting plaintiffs’ motion for sanctions but declining to find Johnson in contempt of

          court. In awarding sanctions, the court found that the entry of a severe sanction could not take

          Johnson by surprise, as he repeatedly violated the court’s discovery orders, despite prior

          sanctions and a clear warning from the court to cease his misconduct. The court noted that it

          had progressively increased the sanctions against Johnson, first requiring him to supplement

          his responses, then giving him more time to accurately answer, and entering monetary

          sanctions against him when he failed to comply. When Johnson again failed to comply, the

          court again entered monetary sanctions. The court found that “[e]ach prior sanction entered by

          this Court was designed to compel cooperation, rather than dispose of the litigation,” but that

          Johnson failed to completely and truthfully answer plaintiffs’ discovery requests. The court

          found that Johnson’s failure to comply had caused extreme prejudice to plaintiffs, and

          demonstrated “egregious and contumacious disregard for this Court’s authority.”

          Consequently, as a sanction, the court barred Johnson “from introducing any and all evidence

          denying his disclosure of confidential information about Plaintiffs and the Confidential

          Settlement Agreement to the press, in lawsuits, or to any third party unless such disclosure was

          required by process of law.”

¶ 12         On May 20, 2016, Johnson filed an answer to plaintiffs’ complaint, which did not contain

          any affirmative defenses. Johnson subsequently filed a motion for leave to file a third-party

          complaint against the Patterson parties, which the circuit court granted.

¶ 13                                      Third-Party Complaint

¶ 14         Johnson’s third-party complaint, filed on July 20, 2016, set forth five counts. Counts I and

          II were for indemnity and contribution, respectively, and alleged that any wrongful conduct

          should be attributed to the Patterson parties, not to Johnson personally. Count III was for legal


                                                       5
       No. 1-20-0593


          malpractice and alleged that the Patterson parties’ conduct constituted negligence causing

          Johnson harm. Counts IV and V were directed solely at Katz, and were for fraud and

          defamation, respectively, concerning statements that Katz had allegedly made to and about

          Johnson. Specifically, count IV alleged that, in 2014, Johnson was contemplating litigation

          against a different company, Advantage Futures, LLC (Advantage), for which the Patterson

          parties drafted a complaint. Katz sent a copy of the draft complaint to Advantage, but when

          Johnson asked how Advantage had obtained the draft complaint, Katz told Johnson that his

          computer had been “hacked,” a statement which Johnson subsequently repeated to

          governmental authorities. Additionally, count V alleged that, on December 11 and 12, 2014,

          Katz sent multiple e-mails to a journalist informing him that the Patterson parties had

          terminated their representation of Johnson as Johnson had not paid his legal bills, which was

          false.

¶ 15          After the filing of the third-party complaint, plaintiffs filed a motion for summary judgment

          on all counts of their complaint. During the pendency of the summary judgment proceedings,

          the law firm of Konicek and Dillon, P.C. (Konicek firm) filed an appearance on behalf of the

          Patterson parties.

¶ 16                                       Motion to Disqualify

¶ 17          On October 14, 2016, Johnson filed a motion to disqualify the Konicek firm, claiming that

          rule 1.9 of the Illinois Rules of Professional Conduct barred the Konicek firm from

          representing the Patterson parties in the instant litigation. Johnson claimed that after his

          termination from 3Red, in early 2014, he consulted with a number of attorneys in anticipation

          of filing what would become the Koch litigation. One of these attorneys was Daniel Konicek

          (Konicek) of the Konicek firm, who Johnson met with in March 2014. At that meeting, Johnson


                                                       6
       No. 1-20-0593


          “gave a detailed explanation of the facts and circumstances surrounding his termination,

          including but not limited to the reasons for his termination from 3Red, Oystacher’s improper

          trading practices, and the actions of Koch.” A few days later, Konicek sent Johnson a letter

          agreeing to represent Johnson, but requiring a $15,000 retainer. Johnson asked for a slight

          modification of the terms of the retainer, with the retainer being due 45 days from the initiation

          of representation, instead of immediately. After considering the counterproposal, Konicek

          informed Johnson that the Konicek firm would not be able to represent Johnson. He ultimately

          retained the Patterson parties to represent him in the Koch litigation.

¶ 18          Johnson claimed that, at the time he filed his motion for leave to file the third-party

          complaint, his counsel sent a courtesy copy of the motion to the Konicek firm, which had

          represented the Patterson parties in relation to a third-party subpoena that had been issued in

          the underlying case. Johnson’s counsel advised the Konicek firm that Johnson had previously

          consulted with the firm with respect to the Koch litigation, and that counsel believed a conflict

          would exist if the Konicek firm took a position adverse to Johnson with respect to the instant

          litigation. Nevertheless, the Konicek firm filed an appearance on behalf of the Patterson

          parties.

¶ 19          Johnson claimed that his consultation with Konicek gave rise to an attorney-client

          relationship and that the Koch litigation and the instant litigation arose from the same set of

          facts and circumstances, including Johnson’s termination from 3Red, pointing to the fact that

          the two cases were consolidated for purposes of discovery. Consequently, Johnson claimed

          that it would violate the Illinois Rules of Professional Conduct for the Konicek firm to take a

          position adverse to Johnson in the instant litigation and sought an order disqualifying the firm

          from representing the Patterson parties with respect to the third-party complaint.


                                                        7
       No. 1-20-0593


¶ 20           In response, the Patterson parties claimed that Johnson had forfeited any objection to the

           Konicek firm’s representation, as Johnson had been aware of the representation for over a year

           prior to filing the motion to disqualify. Additionally, the Patterson parties contended that

           disqualification was unnecessary, since the Koch litigation was not substantially related to the

           claims contained in the third-party complaint. Finally, the Patterson parties claimed that there

           was no evidence that Johnson shared confidential information with Konicek during their

           consultation.

¶ 21           On January 27, 2017, the circuit court entered two orders, one granting plaintiffs’ motion

           for summary judgment on the underlying complaint, 3 and one denying Johnson’s motion to

           disqualify the Konicek firm from representing the Patterson parties in the third-party litigation.

           With respect to the motion to disqualify, the circuit court found that the third-party litigation

           and the Koch litigation were not substantially related. The court noted that the underlying

           litigation and the Koch litigation were consolidated “for ease of discovery purposes,” not based

           on their commonality of facts. The court further noted that claims in the Koch litigation arose

           from Johnson’s allegedly wrongful termination and the Koch firm’s involvement in it, while

           the claims in the third-party complaint arose from the Patterson parties’ alleged publication of

           a confidential agreement. The court found that, even if Johnson had provided confidential

           information to the Konicek firm, none of it would relate to the actions alleged in the third-party




               3
                 We affirmed the grant of summary judgment in our prior decision. See 3Red, 2019 IL App (1st)
       171104-U. Johnson later filed two petitions to vacate the summary judgment order pursuant to section 2-
       1401 of the Code (735 ILCS 5/2-1401 (West 2016)), and the denial of the petitions served as the basis for
       appeal Nos. 1-18-0940 and 1-20-0035. Appeal No. 1-18-0940 was dismissed for want of prosecution in
       2018, and appeal No. 1-20-0035 was previously consolidated with the instant appeal. However, as noted,
       we granted Johnson’s motion to dismiss appeal No. 1-20-0035 and the section 2-1401 petition is not at
       issue in the instant appeal.
                                                           8
       No. 1-20-0593


          complaint. Consequently, the court found that the two cases were not substantially similar such

          that disqualification was required.

¶ 22         Additionally, the circuit court found that disqualification was not appropriate due to

          Johnson’s delay in filing the motion. The court noted that Johnson’s own brief acknowledged

          that he was aware that the Konicek firm was representing the Patterson parties as early as

          December 2015, when he issued a subpoena. The court further noted that there were also

          several e-mails discussing settlement, which served as evidence that the Konicek firm “was

          openly representing” the Patterson parties throughout the litigation. Accordingly, the court

          found that, since the potential conflict was not a secret, Johnson’s delay in filing the motion

          resulted in a waiver of any conflict.

¶ 23                             Motion to Dismiss Third-Party Complaint

¶ 24         On March 7, 2017, the Patterson parties filed a motion to dismiss the third-party complaint

          pursuant to section 2-619 of the Code, claiming (1) Johnson could not establish that the

          Patterson parties proximately caused his damages, as the damages were a direct result of

          Johnson’s own conduct during the litigation; (2) Johnson’s fraud and defamation claims were

          barred by the attorney litigation privilege and were duplicative of the legal malpractice counts;

          and (3) Johnson’s defamation claim was barred by the statute of limitations.

¶ 25         On July 11, 2017, the circuit court entered an order granting the motion to dismiss. The

          court found that, “[s]tripped down to the basics,” the third-party complaint “attempts to plead

          a straight forward case for professional malpractice,” and dismissed the complaint with leave

          to replead certain counts. The court explained that the essence of its reasoning was focused on

          causation and damages and found that “there is no conjecture that Johnson’s actions were the

          cause of some of his injuries.” The court found that Johnson’s conduct in failing to comply


                                                       9
       No. 1-20-0593


          with discovery requests precluded any argument that the Patterson parties’ actions caused his

          injury. The court further found that, at the time the Patterson parties withdrew their

          representation, Johnson’s actions were not foreseeable, and that absent his conduct, the

          outcome could have been very different. Nevertheless, the court found that “Johnson may have

          an argument that absent the negligence of Katz he would have never been dragged into

          litigation in the first place.” The court, however, ultimately found that Johnson’s behavior in

          discovery matters was an intervening cause breaking the chain of causation. The court then

          proceeded to discuss each count of the third-party complaint specifically.

¶ 26         With respect to counts I and II of the third-party complaint (for indemnity and contribution,

          respectively), the court found that neither cause of action was available to Johnson, as the

          discovery sanction foreclosed him from asserting liability by a third party, which proved fatal

          in the underlying action. The court found that liability could never be established on the

          underlying complaint and, therefore, Johnson was unable to plead a necessary element for both

          indemnity and contribution.

¶ 27         With respect to count III, for legal malpractice, the court found that, due to the sanction

          barring viable defenses available to Johnson, he was unable to establish proximate cause. The

          court, however, found that Johnson had sufficiently pled actual damages, “if only as it relates

          to attorneys’ fees expended in defense of the underlying complaint (up to a point).” The court

          explained that Johnson had alleged that, but for the Patterson parties’ conduct in disclosing the

          settlement agreement, Johnson would not have been haled into court for violation of the

          agreement. Consequently, the court found that damages would be limited to those damages

          incurred for attorney fees as a result of having to defend the underlying action. Accordingly,

          the court instructed that “[t]his count may be amended to concisely reflect allegations that but


                                                       10
       No. 1-20-0593


          for third party defendants’ actions, Johnson would not have had to defend in the underlying

          case incurring damages limited to defense costs only.”

¶ 28         With respect to count IV, for fraud, the court found that the complaint had “a slight

          potential” to state a claim for fraud, but needed to be better organized and more concise. While

          recognizing that the Patterson parties had not requested dismissal based on section 2-615 of

          the Code (735 ILCS 5/2-615 (West 2016)), the court sua sponte dismissed count IV with leave

          to replead “in an effort to clean up a muddled complaint replete with accusations.”

¶ 29         Finally, with respect to count V, for defamation, the court found that, as with count IV,

          Johnson had “potentially” stated a cause of action but that his complaint needed to be more

          concise.

¶ 30         While it dismissed counts IV and V under section 2-615 of the Code, the court nevertheless

          also addressed the Patterson parties’ arguments regarding dismissal of these counts under

          section 2-619. The court found the Patterson parties’ claim that the attorney litigation privilege

          applied to be unpersuasive, since the alleged fraudulent and defamatory statements were

          unrelated to the litigation. Additionally, the court found there was a question of fact as to the

          statute of limitations on the defamation claim, based on the question of when Johnson knew or

          should have known of the alleged defamatory statements. Finally, the court agreed that the

          fraud and defamation counts “as currently constituted” were duplicative of the legal

          malpractice count, but granted Johnson leave to replead.

¶ 31         In summary, the court (1) dismissed counts I and II with prejudice pursuant to section 2-

          619 of the Code and (2) dismissed counts III, IV, and V “with leave to replead.”




                                                       11
       No. 1-20-0593


¶ 32                                       Motion to Reconsider

¶ 33         On August 8, 2017, Johnson filed a motion to reconsider the dismissal of counts I and II of

          the third-party complaint, claiming that he was in the process of appealing the discovery

          sanctions that formed the basis of the circuit court’s grant of summary judgment in the

          underlying litigation. Therefore, Johnson contended that relying on the sanction to find that he

          was unable to state a cause of action for either contribution or indemnity was inappropriate or,

          at best, premature.

¶ 34         On December 5, 2017, the circuit court entered an order granting Johnson’s motion to

          reconsider in part, striking the words “with prejudice” in relation to counts I and II.

¶ 35                     Amended Third-Party Complaint and Motion to Dismiss

¶ 36         On January 9, 2018, Johnson filed an amended third-party complaint against the Patterson

          parties. As with the original third-party complaint, Johnson raised five counts: (1) indemnity,

          (2) contribution, (3) legal malpractice, (4) fraud, and (5) defamation.

¶ 37         The Patterson parties again filed a motion to dismiss the amended third-party complaint

          based on section 2-619 of the Code. The Patterson parties claimed that the amended complaint

          did not cure the defects in the original third-party complaint and that the amended complaint

          again failed to adequately plead that the Patterson parties proximately caused Johnson’s

          damages, requiring the dismissal of counts I through IV with prejudice. Furthermore, the

          Patterson parties raised several additional bases for dismissal: (1) count I should be dismissed

          as there was no indemnity agreement, either express or implied; (2) count II should be

          dismissed as the contribution claim was barred by the economic loss doctrine; (3) count III

          should be dismissed due to Johnson’s failure to limit the damages sought to attorney fees based

          on defending the underlying action, as previously ordered by the court; (4) count IV should be


                                                       12
       No. 1-20-0593


          dismissed as punitive damages were not available for what was, in essence, a legal malpractice

          claim; and (5) count V was barred by the one-year statute of limitations for defamation claims.

¶ 38         Since the propriety of the sanction order in the underlying case was in the process of being

          appealed, the circuit court entered and continued the motion to dismiss until the appeal was

          decided. As noted, we ultimately affirmed the circuit court’s sanction order and subsequent

          grant of summary judgment in 3Red, 2019 IL App (1st) 171104-U, finding that the trial court

          did not abuse its discretion in imposing the sanction. Following our decision, on September

          17, 2019, the circuit court granted the Patterson parties’ motion to dismiss the amended third-

          party complaint.

¶ 39         With respect to counts I and II, the circuit court stated that it was “dispens[ing] with the

          argument in short order,” as it had previously dismissed the counts with prejudice based on its

          finding that Johnson would never be able to establish third-party liability on the underlying

          complaint due to the discovery sanction that had been entered against him. However, the court

          did not address the fact that it had previously stricken the “with prejudice” designation in

          response to Johnson’s motion to reconsider, nor did it explain the effect that our intervening

          decision had on its analysis.

¶ 40         With respect to count III, the court found that, despite its instruction, Johnson had not

          narrowly tailored his allegations to consist only of the costs associated with being haled into

          court. Furthermore, the court found that, to prevail in a claim for legal malpractice, Johnson

          was required to establish that suit would not have been brought against him but for the

          Patterson parties’ actions. However, the court found that each of the allegations in the

          underlying complaint, including failing to return 3Red’s property, providing confidential

          information to the media, and failing to inform 3Red of government agencies’ inquiries,


                                                      13
       No. 1-20-0593


          potentially exposed Johnson to the risk of being haled into court. Accordingly, the court found

          that Johnson’s own conduct prevented him from properly defending the case and dismissed

          the count.

¶ 41         With respect to count IV, the court found that Johnson had failed to plead sufficient facts

          to explain how Katz’s statements amounted to fraudulent misrepresentations that induced him

          to continue the attorney-client relationship. The court further found that Johnson had failed to

          plead facts establishing that these alleged misrepresentations resulted in injury to Johnson. The

          court noted that the underlying complaint contained allegations of conduct occurring prior to

          the Patterson parties’ involvement, so an earlier termination of the attorney-client relationship

          would not have prevented Johnson from being haled into court. The court also found that,

          again, the ultimate liability and failure to defend in the underlying litigation were “wholly of

          Johnson’s own doing,” so Johnson was unable to plead injury for any fraud that may have been

          perpetrated on him by Katz.

¶ 42         Finally, with respect to count V, the court noted that it had previously found that there was

          a question of fact as to when Johnson knew or should have known of the potentially defamatory

          statements. However, the court found that in his amended third-party complaint, Johnson

          alleged that the alleged defamatory statements were made on December 11, 2014, and served

          as the basis of two articles in the Wall Street Journal dated February 22, 2015, and March 22,

          2015. The court further noted that Johnson “intimates the injury to his employability was even

          brought to his attention on June 16, 2015[,] by a headhunter.” The court found that, even taking

          the latest date alleged, the statute of limitations would have expired on June 16, 2016, making

          his June 27, 2016, complaint untimely. Accordingly, the trial court dismissed Johnson’s

          amended third-party complaint in its entirety.


                                                       14
       No. 1-20-0593


¶ 43         Johnson filed a motion to reconsider, which was denied, and this appeal follows.

¶ 44                                             ANALYSIS

¶ 45         On appeal, Johnson claims that the circuit court erred in dismissing his amended third-

          party complaint, and further contends that the circuit court erred in denying his motion to

          disqualify the Konicek firm from representing the Patterson parties. We consider each

          argument in turn.

¶ 46                                         Motion to Dismiss

¶ 47         First, Johnson claims that the circuit court erred in granting the Patterson parties’ motion

          to dismiss the amended third-party complaint pursuant to section 2-619 of the Code. A motion

          to dismiss under section 2-619 admits the legal sufficiency of all well-pleaded facts but allows

          for the dismissal of claims barred by an affirmative matter defeating those claims or avoiding

          their legal effect. Janda v. United States Cellular Corp., 2011 IL App (1st) 103552, ¶ 83 (citing

          DeLuna v. Burciaga, 223 Ill. 2d 49, 59 (2006)). When reviewing a motion to dismiss under

          section 2-619, “a court must accept as true all well-pleaded facts in plaintiffs’ complaint and

          all inferences that can reasonably be drawn in plaintiffs’ favor.” Morr-Fitz, Inc. v. Blagojevich,

          231 Ill. 2d 474, 488 (2008). Additionally, a cause of action should not be dismissed under

          section 2-619 unless it is clearly apparent that no set of facts can be proved that would entitle

          the plaintiff to relief. Feltmeier v. Feltmeier, 207 Ill. 2d 263, 277-78 (2003). In our analysis of

          a section 2-619 dismissal, our standard of review is de novo. Solaia Technology, LLC v.

          Specialty Publishing Co., 221 Ill. 2d 558, 579 (2006); Morr-Fitz, Inc., 231 Ill. 2d at 488.

          Additionally, even if the circuit court dismissed on an improper ground, a reviewing court may

          affirm the dismissal if the record supports a proper ground for dismissal. See Raintree Homes,

          Inc. v. Village of Long Grove, 209 Ill. 2d 248, 261 (2004) (when reviewing a section 2-619


                                                        15
       No. 1-20-0593


          dismissal, we can affirm “on any basis present in the record”); In re Marriage of Gary, 384 Ill.

          App. 3d 979, 987 (2008) (“we may affirm on any basis supported by the record, regardless of

          whether the trial court based its decision on the proper ground”).

¶ 48         Prior to considering the merits of Johnson’s arguments, we first address Johnson’s claim

          that the motion to dismiss should have been denied based on the lack of affidavits submitted

          in support of the motion. The Patterson parties filed a total of six exhibits in support of their

          motion to dismiss the amended third-party complaint, three related to the underlying case (the

          complaint, the order imposing discovery sanctions, and the order granting summary judgment)

          and three related to the third-party complaint (the original third-party complaint, the order

          dismissing it, and the amended third-party complaint); none of the exhibits included an

          affidavit. Johnson claims that the lack of such an affidavit is fatal, and that we should reverse

          on this basis alone. We do not find this argument persuasive.

¶ 49         Section 2-619 provides that if the grounds for the motion do not appear on the face of the

          pleading, the motion “shall be supported by affidavit.” 735 ILCS 5/2-619(a) (West 2016). Our

          supreme court, however, has made clear that a section 2-619 motion to dismiss may be

          supported by “certain other evidentiary materials” in addition to affidavits. Van Meter v.

          Darien Park District, 207 Ill. 2d 359, 377 (2003); Epstein v. Chicago Board of Education, 178

          Ill. 2d 370, 383 (1997); Kedzie & 103rd Currency Exchange, Inc. v. Hodge, 156 Ill. 2d 112,

          116 (1993). Furthermore, courts have considered documents submitted in connection with a

          section 2-619 motion to dismiss to be sufficient where those documents were attached to the

          motion and there was no dispute as to the existence of the document. See, e.g., Christmas v.

          Hughes, 178 Ill. App. 3d 453, 455 (1989) (considering copy of covenant not to sue attached to

          motion to dismiss); White Way Sign & Maintenance Co. v. Montclare Lanes, Inc., 42 Ill. App.


                                                       16
       No. 1-20-0593


          3d 199, 201 (1976) (considering certified copy of land trust agreement attached to motion to

          dismiss). More specifically, where the circuit court may take judicial notice of a document,

          courts have found that such documents may be used to support a section 2-619 motion to

          dismiss. See Village of Riverwoods v. BG Limited Partnership, 276 Ill. App. 3d 720, 724

          (1995) (deed provided support for motion to dismiss); Hays v. Louisiana Dock Co., 117 Ill.

          App. 3d 512, 515-16 (1983) (certified copies of a prior dismissal provided support for motion

          to dismiss).

¶ 50          In the case at bar, the Patterson parties attached copies of the court orders in the underlying

          case, which imposed a discovery sanction on Johnson and granted summary judgment in

          plaintiffs’ favor. Johnson acknowledges that the circuit court could properly take judicial

          notice of such documents. Indeed, since Johnson asserted his third-party claims in the same

          action as the underlying claims, refusing to permit the court to consider pleadings and orders

          previously entered in the very case at issue—some of which were entered by the same judge

          considering the motion to dismiss—would exalt form over substance and potentially lead to

          absurd outcomes. However, Johnson contends that the Patterson parties improperly asked the

          circuit court to take judicial notice of their interpretation of the orders, rather than the existence

          of the orders themselves. We find nothing in the record to support such a claim. While the

          Patterson parties were free to make whatever arguments they wished in their motion to dismiss,

          nothing shows that they misrepresented the actual language in the orders or otherwise

          suggested that their interpretation, rather than the language of the orders, was entitled to

          judicial notice. Consequently, we find that their motion to dismiss was adequately supported

          by the previously-entered orders and proceed to consider the merits of Johnson’s arguments

          on appeal.


                                                         17
       No. 1-20-0593


¶ 51                                           Counts I and II

¶ 52         Johnson first claims that the circuit court erred in dismissing counts I and II of the amended

          third-party complaint, for indemnity and contribution, respectively. As an initial matter,

          Johnson contends that the circuit court misapprehended the procedural history of the third-

          party litigation. When the court dismissed the amended third-party complaint, it stated that it

          was “dispens[ing]” with counts I and II “in short order,” as it had previously dismissed the

          counts with prejudice based on its finding that Johnson would never be able to establish third-

          party liability on the underlying complaint due to the discovery sanction that had been entered

          against him. Johnson, however, correctly notes that the circuit court had previously stricken

          the “with prejudice” designation in response to Johnson’s motion to reconsider.

¶ 53         Nevertheless, we cannot find that the circuit court misunderstood the procedural posture of

          the litigation which was before it. In the order striking the “with prejudice” designation, the

          court did not set forth its reasoning. The order, however, was entered in the context of ruling

          on Johnson’s motion to reconsider the dismissal of the original third-party complaint. In that

          motion to reconsider, Johnson argued that dismissing counts I and II based on the discovery

          sanction was inappropriate or, at a minimum, premature, as he was in the process of appealing

          that discovery order. Presumably, the court agreed, resulting in the removal of the “with

          prejudice” language. As noted, we ultimately affirmed the circuit court’s decision and upheld

          the discovery sanction. See 3Red, 2019 IL App (1st) 171104-U, ¶ 45. At that point, the circuit

          court’s reliance on the discovery order was appropriate and no longer premature, making its

          original reasoning applicable in later dismissing the amended third-party complaint. We turn,

          then, to considering the merits of that decision.




                                                       18
       No. 1-20-0593


¶ 54         Third-party claims, including actions for indemnity and contribution, are premised on

          derivative liability. People v. Brockman, 143 Ill. 2d 351, 365 (1991); Schulson v. D’Ancona &

          Pflaum LLC, 354 Ill. App. 3d 572, 576 (2004). In other words, the liability of a third-party

          defendant is premised on the liability of the third-party plaintiff to the original plaintiff.

          Schulson, 354 Ill. App. 3d at 576; see also Brockman, 143 Ill. 2d at 368. In the case at hand,

          counts I and II of the amended third-party complaint allege that the Patterson parties are liable

          under the theories of indemnity and contribution, as it was the actions of the Patterson parties

          that led to Johnson’s liability to plaintiffs in the underlying litigation. Indemnity and

          contribution are separate and distinct theories of recovery, and are mutually exclusive remedies

          for allocating a plaintiff’s damages. Kerschner v. Weiss & Co., 282 Ill. App. 3d 497, 502

          (1996). Contribution contemplates the distribution of loss among joint tortfeasors based on

          relative fault, while indemnity shifts the entire loss to the party who was actually at fault.

          Schulson, 354 Ill. App. 3d at 576. Consequently, while the circuit court discussed both counts

          together, we analyze each separately based on the elements required to establish each cause of

          action.

¶ 55         With respect to his indemnity claim, we note that Johnson’s theory of recovery appears to

          have evolved during the course of the instant litigation. Generally, under an implied indemnity

          theory, a promise to indemnify will be implied by law where a blameless party is derivatively

          liable to the plaintiff based on the party’s relationship with the one who actually caused the

          injury. Schulson, 354 Ill. App. 3d at 576. In such a case, a third-party plaintiff must allege (1)

          a pre-tort relationship between the third-party plaintiff and the third-party defendant and (2) a

          qualitative distinction between the conduct of the third-party plaintiff and the third-party

          defendant. Id. In his original third-party complaint, Johnson expressly set forth these elements


                                                       19
       No. 1-20-0593


          as representing the law applicable to a claim for implied indemnity, and included allegations

          specifically geared toward those elements. While his amended third-party complaint removed

          the recitation of the applicable law, it nevertheless continued to include allegations both as to

          the preexisting relationship between Johnson and the Patterson parties and “a qualitative

          distinction” between the conduct of Johnson and that of the Patterson parties. However, in

          Schulson, this court held that no “pre-tort relationship” can exist where the underlying lawsuit

          is solely for breach of contract and the third-party defendant is a stranger to that contract. See

          Schulson, 354 Ill. App. 3d at 577. The circuit court relied on this proposition in dismissing the

          original third-party complaint, and the Patterson parties raised it in their motion to dismiss the

          amended third-party complaint.

¶ 56         In response, and in his brief on appeal, Johnson claims that he is not asserting what he

          terms “implied tort indemnity,” as set forth in Schulson, but instead is alleging liability through

          “implied contractual indemnity.” Despite the fact that this represents a shift from his earlier

          theory, we will consider whether dismissal was appropriate under this theory, since a cause of

          action should not be dismissed under section 2-619 unless it is clearly apparent that no set of

          facts can be proved that would entitle the plaintiff to relief. Feltmeier, 207 Ill. 2d at 277-78.

¶ 57         The principle behind the theory of implied contractual indemnity is that, where one party’s

          breach of contract causes a second party to breach a separate contract with a third party, the

          second party may shift its contractual liability to the first party. Riley Acquisitions, Inc. v.

          Drexler, 408 Ill. App. 3d 397, 405 (2011); Zielinski v. Miller, 277 Ill. App. 3d 735, 740 (1995).

          Indemnity in such a case is appropriate, as a party who breaches a contract may be held liable

          for damages that naturally arise from the breach, so long as such damages were reasonably

          within the contemplation of the parties as a probable result of the breach. Zielinski, 277 Ill.


                                                        20
       No. 1-20-0593


          App. 3d at 740. Here, however, we agree with the circuit court that the discovery sanction

          entered against Johnson foreclosed him from being able to establish that he was entitled to

          indemnification from the Patterson parties.

¶ 58         As noted, the sanction at issue barred Johnson “from introducing any and all evidence

          denying his disclosure of confidential information about Plaintiffs and the Confidential

          Settlement Agreement to the press, in lawsuits, or to any third party unless such disclosure was

          required by process of law.” The practical effect of this sanction was that Johnson was unable

          to challenge the allegations of the underlying complaint, resulting in the grant of summary

          judgment against him. The circuit court found that this sequence of events was not reasonably

          foreseeable to the Patterson parties at the time they withdrew from their representation of

          Johnson and, therefore, they could not be considered to have caused his injuries through any

          allegedly improper actions. In response, Johnson claims that the chain of causation leading to

          his injury had already occurred prior to the entry of the discovery sanction, rendering the

          imposition of the sanction irrelevant to the issue of indemnity. We do not find this argument

          persuasive.

¶ 59         A third-party claim for indemnity cannot be determined until the underlying action

          establishing liability and damages is decided. Kerschner, 282 Ill. App. 3d at 506. Thus,

          Johnson’s indemnity claim did not accrue until the entry of judgment in the underlying

          litigation. See id. (a claim for implied indemnity does not accrue until the defendant has a

          judgment entered against him or until he settles the underlying suit against him). If Johnson

          had prevailed in the underlying litigation, there would be no indemnification claim available.

          See Riley Acquisitions, 408 Ill. App. 3d at 406 (the defendant was not entitled to

          indemnification where she prevailed against the plaintiff at trial). However, due to Johnson’s


                                                        21
       No. 1-20-0593


          actions during the discovery process, Johnson had virtually no way to prevail, since he was

          unable to challenge the allegations against him. Thus, regardless of the merits of plaintiffs’

          action, Johnson would inevitably lose based on the discovery sanction. This would not have

          been a foreseeable result of any improper conduct on the part of the Patterson parties.

          Accordingly, we cannot find that Johnson can seek indemnification based on his liability on

          the underlying complaint.

¶ 60         Johnson contends that such an analysis presupposes that he had a meritorious defense, and

          suggests that the Patterson parties should have been required to litigate a “case within a case”

          to establish the existence of such a defense, as in a legal malpractice action. Johnson, however,

          cites no authority to support such a proposition, and we will not impose such an obligation in

          the absence of any requirement to do so. Moreover, requiring a plaintiff in a legal malpractice

          action to litigate a “case within a case” is simply requiring the plaintiff to establish an element

          of his cause of action, as any plaintiff is required to do. See Governmental Interinsurance

          Exchange v. Judge, 221 Ill. 2d 195, 200 (2006) (a legal malpractice plaintiff must litigate a

          “case within a case” in order to establish that the plaintiff would have been successful but for

          the attorney’s negligence). Under the rule proposed by Johnson, we instead would be

          obligating a defendant to affirmatively disprove a plaintiff’s allegations. As the third-party

          plaintiff, Johnson bears the burden of pleading and ultimately proving that the Patterson

          parties’ conduct caused his liability in the underlying action—it is not the Patterson parties’

          burden to disprove Johnson’s claims by speculating as to possible avenues by which Johnson

          could have prevailed. See Brockman, 143 Ill. 2d at 365 (general rules of pleading apply to a

          third-party complaint, and in order to survive a motion to dismiss, the plaintiff must allege

          ultimate facts that establish all of the essential elements of the cause of action). Consequently,


                                                        22
       No. 1-20-0593


          we find that the circuit court properly dismissed count I of Johnson’s amended third-party

          complaint.

¶ 61          With respect to Johnson’s contribution claim, we similarly find that it was properly

          dismissed by the circuit court. The Joint Tortfeasor Contribution Act (Contribution Act)

          requires that all alleged tortfeasors be subject to liability in tort and that their liability arise out

          of the same injury to person or property. 740 ILCS 100/2(a) (West 2016); Brockman, 143 Ill.

          2d at 371. There must be some basis for liability with respect to each alleged tortfeasor—if a

          defendant is not a tortfeasor with respect to the original plaintiff, it cannot be a joint tortfeasor

          with a codefendant, and may not be held liable to that codefendant for contribution. Vroegh v.

          J&M Forklift, 165 Ill. 2d 523, 529 (1995). The potential for liability is determined at the time

          of the injury out of which the right to contribution arises, not at the time the action for

          contribution is brought. Brockman, 143 Ill. 2d at 372; Vroegh, 165 Ill. 2d at 529. Consequently,

          even where judgment is not ultimately entered against the tortfeasor due to some procedural

          bar, immunity, or other affirmative defense, a codefendant may still pursue a contribution

          claim. Vroegh, 165 Ill. 2d at 529-30. Where, however, the plaintiff’s claim is not legally

          sufficient, contribution is not available as there is no point at which the alleged tortfeasor can

          be said to have been even potentially liable for the injury. Id. at 530-31.

¶ 62          In this case, we cannot find that the Patterson parties were subject to liability in tort with

          respect to the underlying litigation. First, plaintiffs’ complaint in the underlying litigation was

          for breach of contract, not for tortious conduct, and it is well settled that contribution is

          predicated upon tort, not contract, liability. See J.M. Krejci Co. v. Saint Francis Hospital of

          Evanston, 148 Ill. App. 3d 396, 398 (1986). Furthermore, even if a breach of contract action

          was subject to the Contribution Act, the Patterson parties were never parties to the settlement


                                                          23
       No. 1-20-0593


          agreement that served as the basis for the underlying litigation and therefore cannot be held

          liable for any violations of the settlement agreement. See Henderson-Smith & Associates, Inc.

          v. Nahamani Family Service Center, Inc., 323 Ill. App. 3d 15, 27 (2001) (a breach of contract

          claim requires establishing the existence of a valid and enforceable contract); Barnes v.

          Gibbons, 2021 IL App (5th) 190415-U, ¶ 23 (a nonparty to a contract cannot be held liable for

          breach of contract). Finally, even if a breach of contract could result in tort liability under

          certain circumstances, our supreme court has made clear that there is no recovery in tort for

          solely economic losses. J.M. Krejci, 148 Ill. App. 3d at 398 (citing Moorman Manufacturing

          Co. v. National Tank Co., 91 Ill. 2d 69 (1982)). While Johnson contends that the economic loss

          doctrine does not apply where a party has made intentionally false representations (see

          Moorman, 91 Ill. 2d at 88), we cannot find that the underlying complaint contains allegations

          against the Patterson parties that would rise to such a level. Accordingly, the circuit court

          properly dismissed count II of Johnson’s amended third-party complaint.

¶ 63                                              Count III

¶ 64         Johnson next claims that the circuit court erred in dismissing count III of his amended third-

          party complaint, which was for legal malpractice. In an action for legal malpractice the plaintiff

          must plead and prove that (1) the defendant attorney owed the plaintiff a duty of due care

          arising from the attorney-client relationship, (2) the defendant breached that duty, and (3) as a

          proximate result, the plaintiff suffered injury in the form of (4) actual damages. Judge, 221 Ill.

          2d at 199; Northern Illinois Emergency Physicians v. Landau, Omahana & Kopka, Ltd., 216

          Ill. 2d 294, 306 (2005). In cases involving litigation, there can be no legal malpractice unless

          the attorney’s negligence resulted in the loss of an underlying cause of action. Judge, 221 Ill.

          2d at 200. Thus, in order to establish actual damages, the plaintiff must plead and prove that


                                                       24
       No. 1-20-0593


          “but for” the attorney’s negligence, the client would have been successful in the underlying

          suit. Id. In other words, the plaintiff must litigate a “case within a case.” Id.

¶ 65          Here, the circuit court found that Johnson was unable to establish that, but for the Patterson

          parties’ conduct, he would not have been haled into court. Instead, the court found that

          plaintiffs intended to pursue claims relating to Johnson’s own actions in failing to return

          property, providing confidential information to the media, and failing to inform 3Red of

          governmental inquiries, meaning that Johnson was subject to litigation even absent the

          Patterson parties’ conduct. Johnson claims that this holding represents an “about face” from

          the circuit court’s order dismissing the original third-party complaint, where the court found

          that Johnson had adequately alleged that, but for the Patterson parties’ conduct, he would not

          have been haled into court. However, we note that the allegations of the original and amended

          third-party complaints are not identical, so it is entirely reasonable for a court to reach different

          conclusions based on the version of the complaint before it.

¶ 66          Johnson further contends that his amended third-party complaint establishes that plaintiffs

          did not intend to file the underlying complaint against him until after the Patterson parties

          repeatedly attached unredacted copies of the settlement agreement in court filings in the Koch

          litigation. Johnson points to an allegation in his amended third-party complaint that, after the

          filing of the Koch complaint, plaintiffs’ counsel contacted the Patterson parties to warn that

          the filing violated the settlement agreement and that plaintiffs would “ ‘pursue all of [their]

          legal remedies against your client in the event any other 3Red confidential information is

          disclosed by your client, whether in the litigation or otherwise.’ ” Johnson suggests that this

          communication indicates that, until the Patterson parties’ actions in the Koch litigation,




                                                         25
       No. 1-20-0593


          plaintiffs had no intention of filing a lawsuit against him. Even if true, this does not negate

          Johnson’s potential exposure to litigation.

¶ 67         In their complaint, plaintiffs allege four separate violations of the settlement agreement:

          (1) disclosing confidential information in the Koch litigation, (2) disclosing confidential

          information to the press, (3) failing to return documents belonging to 3Red, and (4) failing to

          provide notice regarding any governmental requests for information concerning 3Red.

          Johnson’s amended third-party complaint alleges that the Patterson parties were involved only

          in two of these alleged breaches—the improper disclosures in the Koch litigation and advising

          Johnson that he was not required to provide notice of governmental inquiries. Thus, even in

          the absence of any improper conduct on the part of the Patterson parties, Johnson would have

          remained exposed to the risk of litigation based on the remaining two alleged violations. The

          fact that plaintiffs’ attorneys sent a warning rather than immediately filing suit when the

          complaint in the Koch litigation was filed does not mean that plaintiffs were otherwise

          intending to sleep on their rights. Indeed, it indicates that plaintiffs remained very aware of

          Johnson’s actions as they impacted 3Red. Accordingly, we cannot say that, but for the

          Patterson parties’ conduct, Johnson would not have been haled into court. Therefore, we affirm

          the circuit court’s dismissal of count III of the amended third-party complaint.

¶ 68                                         Counts IV and V

¶ 69         Finally, Johnson claims that the circuit court erred in dismissing counts IV and V of his

          amended third-party complaint, for fraud and defamation, respectively. Count IV alleged that

          Katz made false statements of material fact concerning the disclosure of a draft complaint to

          Advantage, which Johnson ultimately repeated to governmental authorities. Count IV further

          alleged that these statements were intended to induce Johnson into continuing to retain Katz as


                                                        26
       No. 1-20-0593


           counsel, which he would not have done had he known of the disclosure of the draft complaint.

           Count IV alleged that, had Johnson terminated Katz after disclosure of the draft complaint, the

           Patterson parties would not have improperly included confidential information in the filings in

           the Koch litigation, and Johnson would not have been subject to the underlying litigation.

           Count IV alleged that Johnson suffered damages including irreparable harm to Johnson’s

           ability to negotiate with Advantage, irreparable harm to his reputation in the trading industry,

           and the judgment entered against him in the underlying litigation, “which was based, at least

           in part, upon the disclosure of the Draft Complaint.” 4

¶ 70           Count V alleged that, in December 2014, Katz made three false statements about Johnson

           to a reporter concerning Johnson’s “perilous financial situation,” which ultimately appeared in

           multiple articles written by the reporter. Count V alleged that these false statements caused

           Johnson irreparable damage to his reputation in the trading industry.

¶ 71           While the circuit court dismissed count IV based on insufficient pleadings and count V

           based on the statute of limitations, we have no need to address these arguments. As noted, even

           if the circuit court dismissed on an improper ground, a reviewing court may affirm the

           dismissal if the record supports a proper ground for dismissal. See Raintree Homes, 209 Ill. 2d

           at 261 (when reviewing a section 2-619 dismissal, we can affirm “on any basis present in the

           record”); Gary, 384 Ill. App. 3d at 987 (“we may affirm on any basis supported by the record,

           regardless of whether the trial court based its decision on the proper ground”). Here, it is clear

           that neither count IV nor count V are appropriate third-party actions, so we affirm the circuit

           court’s dismissal on that basis.



               We note that neither plaintiffs’ underlying complaint nor Johnson’s amended third-party
               4

       complaint allege that any confidential information related to 3Red was contained in the Advantage draft
       complaint.
                                                          27
       No. 1-20-0593


¶ 72         A proper third-party action requires derivative liability, meaning that the liability of the

          third-party defendant is dependent on the liability of the third-party plaintiff to the original

          plaintiff. Bellik v. Bank of America, 373 Ill. App. 3d 1059, 1063 (2007); Brockman, 143 Ill. 2d

          at 368. Our supreme court has made clear that a third-party action cannot be used to maintain

          an entirely separate and independent claim against a third party, even if it arises out of the same

          general facts as the main claim. Brockman, 143 Ill. 2d at 364-65.

¶ 73         Counts IV and V both constitute separate and independent claims against Katz, not

          derivative claims, as neither count is dependent on Johnson’s liability to plaintiffs. Count IV

          attempts to build a tenuous connection, alleging that, if Johnson had terminated the Patterson

          parties earlier, the improper disclosures would not have been made and he would not have been

          subject to the instant litigation. However, at its core, the question of whether Katz made

          fraudulent statements about his computer being “hacked” is unrelated to the underlying

          litigation. Indeed, the primary harm alleged by Johnson is harm to his ability to negotiate with

          Advantage, as well as any reputational harm from inadvertently spreading false information.

          Furthermore, count V is wholly separate from the underlying case, and does not even attempt

          to connect Johnson’s liability with the allegations of the defamation claim. Consequently,

          where neither count IV nor count V constitute proper third-party claims, we affirm the circuit

          court’s dismissal of both counts. See Brockman, 143 Ill. 2d at 368-69 (separate and

          independent claim properly dismissed); Bellik, 373 Ill. App. 3d at 1063-64 (same); Ketcham v.

          Consolidated Rail Corp., 146 Ill. App. 3d 196, 202 (1986) (same).

¶ 74                                        Motion to Disqualify

¶ 75         In addition to his claims concerning the dismissal of the amended third-party complaint, as

          discussed above, Johnson also claims that the circuit court erred in denying his motion to


                                                        28
       No. 1-20-0593


          disqualify the Konicek firm from representing the Patterson parties in the third-party litigation.

          In his motion to disqualify, Johnson claimed that after his termination from 3Red, he consulted

          with a number of attorneys in anticipation of filing what would become the Koch litigation,

          including Konicek, who Johnson met with in March 2014. At that meeting, Johnson “gave a

          detailed explanation of the facts and circumstances surrounding his termination, including but

          not limited to the reasons for his termination from 3Red, Oystacher’s improper trading

          practices, and the actions of Koch.” A few days later, Konicek sent Johnson a letter agreeing

          to represent Johnson, but requiring a $15,000 retainer. Johnson asked for a slight modification

          of the terms of the retainer, with the retainer being due 45 days from the initiation of

          representation, instead of immediately. After considering the counterproposal, Konicek

          informed Johnson that the Konicek firm would not be able to represent Johnson. Based on

          these interactions, Johnson claimed that it would violate the Illinois Rules of Professional

          Conduct for the Konicek firm to take a position adverse to Johnson in the instant litigation and

          sought an order disqualifying the firm from representing the Patterson parties with respect to

          the third-party complaint.

¶ 76         Under rule 1.9 of the Illinois Rules of Professional Conduct, a lawyer who has formerly

          represented a client in a matter may not thereafter represent a different client in a matter that

          is the same, or substantially related, if the new client’s interests are materially adverse to the

          interests of the former client without the informed consent of the former client. Ill. R. Prof’l

          Conduct (2010) R. 1.9 (eff. Jan. 1, 2010). It is axiomatic that only a client may complain of the

          attorney’s subsequent representation of another. Schwartz v. Cortelloni, 177 Ill. 2d 166, 173

          (1997). Additionally, rule 1.9 bars counsel’s subsequent representation only where the matters

          involved in the two representations are the same or substantially related. Id. at 177. The party


                                                       29
       No. 1-20-0593


          seeking disqualification bears the burden of proving both (1) the existence of a former attorney-

          client relationship and (2) that the representations are substantially related. Id. at 174, 177.

¶ 77         Attorney disqualification is a drastic measure, as it prohibits a party from representation by

          counsel of his or her choosing. Id. at 178. Accordingly, a court must exercise caution to guard

          against motions to disqualify being used as tools for harassment. Id. The determination of

          whether counsel should be disqualified is directed to the sound discretion of the circuit court,

          and its decision will not be reversed absent an abuse of that discretion. Id. at 176. An abuse of

          discretion occurs where no reasonable person would agree with the position adopted by the

          circuit court. Id. Moreover, where the question on appeal involves the resolution of factual

          issues, the circuit court’s findings will not be disturbed unless they are unsupported by the

          evidence in the record. Id.

¶ 78         In this case, the circuit court found that, even assuming arguendo that Johnson had an

          attorney-client relationship with the Konicek firm, the matter for which Johnson sought

          representation (the Koch litigation) was not substantially related to the matter for which the

          Patterson parties retained the Konicek firm (the third-party litigation). The circuit court further

          found that Johnson had waived any conflict by failing to file his motion to disqualify in a timely

          manner. We agree with the circuit court that the matters are not substantially related and,

          accordingly, have no need to determine whether Johnson waived any conflict.

¶ 79         In determining whether matters are substantially related, our supreme court has set forth a

          three-part analysis. See Schwartz, 177 Ill. 2d at 180. First, the court must make a factual

          reconstruction of the scope of the former representation. Id. at 178. Next, the court must

          determine whether it is reasonable to infer that the confidential information allegedly given

          would have been provided to a lawyer representing a client in those matters. Id. Finally, the


                                                        30
       No. 1-20-0593


          court must consider whether the information is relevant to the issues raised in the litigation

          pending against the former client. Id. If the court finds a substantial relationship between the

          former and subsequent representations, then the court is entitled to assume that client

          confidences, relevant to the subsequent representations, were revealed during the former

          representation. In re Estate of Klehm, 363 Ill. App. 3d 373, 380-81 (2006). The primary

          concern under the “substantial relationship” analysis is whether confidential information

          gained in the first representation may be used to the detriment of the former client in the

          subsequent representation. Id. at 381.

¶ 80         Here, Johnson claims that during his meeting with Konicek, he shared information about

          the circumstances surrounding his termination, including the reasons for his termination from

          3Red, Oystacher’s allegedly improper trading practices, and the actions of Koch. He further

          claims that the allegations in the third-party complaint concern the same matters, since the

          Koch litigation and, specifically, the improper disclosures during that litigation led directly to

          the filing of the third-party complaint. We do not find this argument persuasive.

¶ 81         At the time that Johnson consulted with the Konicek firm, as noted, the consultation

          focused on his relationship with plaintiffs and with Koch, 3Red’s counsel at the time of his

          employment. Johnson was not engaged in litigation with plaintiffs at the time, and had not

          retained the Patterson parties to represent him; Johnson had not even filed the Koch complaint

          at that time. Thus, the facts giving rise to the third-party complaint, all arising from the

          Patterson parties’ representation of Johnson in the Koch litigation, were not yet in existence.

          Additionally, the allegations of the third-party complaint were naturally limited to the time

          period in which the Patterson parties represented Johnson, which was well after any interaction

          with the Konicek firm had ended. We are hard-pressed to imagine what information gained


                                                       31
       No. 1-20-0593


          during Johnson’s brief consultation with the Konicek firm could be relevant in litigating the

          issues of whether the Patterson parties were responsible for Johnson’s breaches of the

          settlement agreement. The Patterson parties had no involvement in the drafting of the

          settlement agreement, nor were they involved in 3Red’s business at all.

¶ 82          Johnson claims that he is not required to establish that any confidences were exchanged,

          as such an exchange is assumed where a substantial relationship is present. See Klehm, 363 Ill.

          App. 3d at 380-81. Johnson, however, overlooks the fact that in determining whether a

          substantial relationship exists at all, a court must consider whether the confidential information

          allegedly exchanged is relevant to the subsequent representation. See Schwartz, 177 Ill. 2d at

          178; Klehm, 363 Ill. App. 3d at 380. Here, the circuit court found that there was no substantial

          relationship, as the facts allegedly shared with the Konicek firm would not be relevant in the

          third-party litigation against the Patterson parties. We agree, and therefore cannot find that the

          circuit court abused its discretion in finding that there was no basis for disqualifying the

          Konicek firm from representing the Patterson parties in the third-party litigation.

¶ 83                                           CONCLUSION

¶ 84          For the reasons set forth above, we affirm the judgment of the circuit court. The court

          properly dismissed each count of Johnson’s amended third-party complaint, and did not abuse

          its discretion in denying Johnson’s motion to disqualify the Konicek firm from representing

          the Patterson parties in the third-party litigation.

¶ 85          Affirmed.




                                                         32